Citation Nr: 1310829	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-48 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for polyarteritis nodosa, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

At his October 2012 hearing before the Board, the Veteran testified that four years previously, he was initially diagnosed with polyarteritis nodosa (PAN) at the VA Medical Center (VAMC) in St. Paul, Minnesota.  Further, a July 2010 letter from Dr. Hollis Krug, a staff rheumatologist at the Minneapolis VAMC, states that the Veteran has been followed by the Minneapolis VAMC for his currently diagnosed PAN.  To that effect, a July 2012 VA neurology consultation report also noted that the Veteran had a history of polyarteritis nodosa diagnosed in February 2010 and was followed by the Rheumatology Service.  However, the Veteran's claims file only includes treatment records from Minneapolis VAMC, dated from February 2011 to November 2012, and these records do not include any records from the Rheumatology Service.  The Board is not able to proceed with the appeal without the benefit of having all available records for review.  Therefore, the RO should obtain any outstanding VA treatment records dated from 2008 and associate them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Additionally, at the October 2012 hearing before the undersigned Veterans Law Judge, the Veteran indicated that he has been participating in a study of the disability at issue at the Mayo Clinic in Rochester, Minnesota.  Clinical records pertaining to the Veteran's participation in such study are not of record, but may be useful in adjudication of the appeal.

Further, while the case is on remand, the RO should make an attempt to obtain another VA medical opinion to determine the etiology of the Veteran's PAN.  The Board notes that PAN is not among those diseases presumptively linked to herbicide exposure under VA law and the Veteran's current PAN would not warrant service connection on a presumptive basis based on Agent Orange exposure.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To that effect, a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  However, notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Concerning this, the Veteran has submitted statements from his VA physicians, Drs. Krug and Santilli, as well as medical treatise evidence suggesting a possible link between Agent Orange and PAN.  In particular, Dr. Krug, in her July 2010 letter, stated

Since the cause of PAN in [the Veteran] is not known, and since clearly environmental triggers can cause PAN, and since there is no proof that Agent Orange does not cause PAN, and because Agent Orange apparently can be associated with the later development of autoimmune disease, it is possible that there could be some connection between Agent Orange exposure and the development of PAN in [the Veteran].

However, the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, while the record includes medical opinions as to the etiology of the Veteran's current PAN, the Board finds that the opinions currently of record are inadequate.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the St. Paul, Minnesota and Minneapolis, Minnesota VA Medical Centers, and all associated outpatient clinics, dated from 2008 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  After obtain necessary authorization from the Veteran, contact the Mayo Clinic in Rochester, Minnesota and request all clinical records of the Veteran's participation in a study at that facility since 2008 regarding polyarteritis nodosa.  All attempts to obtain those records should be documented in the claims file.  The Veteran should be notified if attempts to obtain such records are not successful.

3.  Thereafter, refer the case to an appropriate VA examiner for a medical opinion regarding the etiology of the Veteran's polyarteritis nodosa (PAN).  If such examiner indicates that he or she cannot provide the requested opinion without examination of the Veteran, such examination should be scheduled, with written notice of the scheduled examination issued to the Veteran at his address of record.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Also notify the Veteran that failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

If an examination is requested, all tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  

In light of any examination findings, the medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's PAN is at least as likely as not (50 percent probability or more) etiologically related to his military service, specifically including his exposure to Agent Orange in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


